      Case: 1:20-cv-04213 Document #: 1 Filed: 07/16/20 Page 1 of 8 PageID #:1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

PENSION FUND OF CEMENT MASONS’ UNION               )
LOCAL UNION NO. 502; CEMENT MASONS’                )
INSTITUTE LOCAL 502 WELFARE TRUST FUND;            )   CASE NO.: 20-cv-4213
CEMENT MASONS’ LOCAL 502 AND                       )
PLASTERERS AREA 5 ANNUITY FUND; CEMENT             )   JUDGE:
MASONS’ LOCAL NO. 502 RETIREE WELFARE              )
FUND; CEMENT MASONS’ ROCK ASPHALT AND              )   MAG. JUDGE:
COMPOSITION FLOOR FINISHERS LOCAL UNION            )
NO. 502 A.F.L-C.I.O. SAVINGS FUND; CEMENT          )
MASONS’ UNION LOCAL 502 APPRENTICE                 )
EDUCATIONAL AND TRAINING TRUST; CEMENT             )
MASONS’ LOCAL UNIONS 502, 803 AND 11               )
AREAS 161, 362 AND 638 LABOR MANAGEMENT            )
COOPERATION TRUST FUND; and CEMENT                 )
MASONS’ UNION LOCAL NO. 502 PLASTERERS             )
AREA 5,                                            )
                                                   )
            Plaintiffs,                            )
                                                   )
      vs.                                          )
                                                   )
GLOBAL CONCRETE CORP., an Illinois corporation,    )
and CARMEN GRATACE, an individual,                 )
                                                   )
            Defendants.                            )

                                   COMPLAINT

      NOW COME the Plaintiffs, the PENSION FUND OF CEMENT MASONS’ UNION LOCAL

UNION NO. 502, the CEMENT MASONS’ INSTITUTE LOCAL 502 WELFARE TRUST FUND,

the CEMENT MASONS’ LOCAL 502 AND PLASTERERS AREA 5 ANNUITY FUND, the

CEMENT MASONS’ ROCK ASPHALT AND COMPOSITION FLOOR FINISHERS LOCAL

UNION NO. 502 A.F.L.-C.I.O. SAVINGS FUND, the CEMENT MASONS’ UNION LOCAL 502

APPRENTICE EDUCATIONAL AND TRAINING TRUST, the CEMENT MASONS’ LOCAL NO.

502 RETIREE WELFARE FUND, the CEMENT MASONS’ LOCAL UNIONS 502, 803 AND 11

AREAS 161, 362 AND 638 LABOR MANAGEMENT COOPERATION TRUST FUND and the


                                     Page 1 of 8
       Case: 1:20-cv-04213 Document #: 1 Filed: 07/16/20 Page 2 of 8 PageID #:2



CEMENT MASONS’ UNION LOCAL NO. 502 PLASTERERS AREA 5, complaining of

Defendants GLOBAL CONCRETE CORP. and CARMEN GRATACE, and in support, allege as

follows:

                                  JURISDICTION AND VENUE

1.     This action arises under Sections 502 and 515 of the Employee Retirement Income Security

       Act (hereinafter referred to as “ERISA”) (29 U.S.C. §§ 1104, 1132 and 1145) and Section 301

       of the Labor-Management Relations Act. (29 U.S.C. § 185). The Court has jurisdiction over

       the subject matter of this action pursuant to 29 U.S.C. § 1132 and 28 U.S.C. § 1331.

2.     Venue is proper in this Court pursuant to 29 U.S.C. §§ 1132(e)(2) and 1451(d) in that the

       PENSION FUND OF CEMENT MASONS’ UNION LOCAL UNION NO. 502, the

       CEMENT MASONS’ INSTITUTE LOCAL 502 WELFARE TRUST FUND, the CEMENT

       MASONS’ LOCAL 502 AND PLASTERERS AREA 5 ANNUITY FUND, the CEMENT

       MASONS’ ROCK ASPHALT AND COMPOSITION FLOOR FINISHERS LOCAL UNION

       NO. 502 A.F.L.-C.I.O. SAVINGS FUND, the CEMENT MASONS’ UNION LOCAL 502

       APPRENTICE EDUCATIONAL AND TRAINING TRUST, and the CEMENT MASONS’

       LOCAL NO. 502 RETIREE WELFARE FUND (collectively the “TRUST FUNDS”) are

       administered at 739 25th Ave., Bellwood, Illinois 60104 and pursuant to 28 U.S.C. §

       1391(b)(2) in that a substantial part of the events or omissions giving rise to Plaintiffs’ claims

       occurred in the Northern District of Illinois, Eastern Division.

                                                  PARTIES

3.     The TRUST FUNDS receive contributions from numerous employers pursuant to the

       Collective Bargaining Agreement (“CBA”) entered into between the CEMENT MASONS’

       UNION LOCAL NO. 502 PLASTERERS AREA 5 (“UNION”) and the Concrete Contractors




                                              Page 2 of 8
      Case: 1:20-cv-04213 Document #: 1 Filed: 07/16/20 Page 3 of 8 PageID #:3



      Association of Greater Chicago/Mid-America Regional Bargaining Association, and therefore

      are multiemployer plans under 29 U.S.C. §§ 1002(37).

4.    The CEMENT MASONS’ LOCAL UNIONS 502, 803 AND 11 AREAS 161, 362 AND 638

      LABOR MANAGEMENT COOPERATION TRUST FUND (“LMCC”) is a labor

      management cooperation committee that is administered in Bellwood, Illinois.

5.    Pursuant to Sections 502(a)(3) and 515 of ERISA (29 U.S.C. §§ 1132 and 1145), the TRUST

      FUNDS and the LMCC are authorized to bring this action on behalf of their participants and

      beneficiaries for the purpose of collecting unpaid contributions.

6.    The UNION is the bargaining representative of the Defendant GLOBAL CONCRETE CORP.

      (“GLOBAL CONCRETE)’s bargaining-unit employees.

7.    The Defendant GLOBAL CONCRETE is an Illinois corporation with its principal place of

      business in Oak Brook, Illinois.

8.    The Defendant CARMEN GRATACE (“GRATACE”) is the President of Defendant

      GRATACE.

                                    COUNT I
                   BREACH OF CONTRACT – GLOBAL CONCRETE CORP.

9.    Plaintiffs re-allege and incorporate the allegations contained in Paragraphs 1-8 of this

      Complaint with the same force and effect as if fully set forth herein.

10.   GLOBAL CONCRETE is an employer engaged in an industry affecting commerce, which

      agreed to be bound by the terms of the CBA through a Memorandum of Agreement. (A copy

      of the Memorandum of Agreement is attached as Exhibit 1); (A copy of the CBA is attached

      as Exhibit 2).

11.   Through the CBA and Memorandum of Agreement, GLOBAL CONCRETE agreed to be

      bound by the provisions of the Agreements and Declarations of Trust which created the

      TRUST FUNDS (hereinafter referred to as the “Trust Agreements”).

                                            Page 3 of 8
      Case: 1:20-cv-04213 Document #: 1 Filed: 07/16/20 Page 4 of 8 PageID #:4



12.   Pursuant to the provisions of the CBA, Memorandum of Agreement, and Trust Agreements,

      GLOBAL CONCRETE is required to make monthly reports of the number of hours worked

      by its bargaining-unit employees and pay contributions to the TRUST FUNDS and LMCC for

      each hour that a bargaining-unit employee performs any work at the negotiated rate set forth

      in the CBA. The monthly reports and contributions during all relevant times were due on or

      before the 15th day of the calendar month following the calendar month during which the work

      was performed. (Exhibit 2).

13.   Pursuant to the CBA, GLOBAL CONCRETE is required to deduct five dollars ($5.00) from

      its bargaining-unit employees’ wages for each hour worked and remit it to the CEMENT

      MASONS’ ROCK ASPHALT AND COMPOSITION FLOOR FINISHERS LOCAL UNION

      NO. 502 A.F.L.-C.I.O. SAVINGS FUND (“SAVINGS FUND”). (Exhibit 2).

14.   Pursuant to the CBA and properly executed check-off cards, GLOBAL CONCRETE is

      required to deduct four percent (4%) from its bargaining-unit employees’ wages for each hour

      worked and remit it to the UNION. (Exhibit 2).

15.   Pursuant to Section 502(g)(2) of ERISA (29 U.S.C. § 1132) and the provisions of the CBA

      and Trust Agreements, employers who fail to submit their monthly reports and contributions

      to the TRUST FUNDS and the LMCC, and dues to the UNION, on a timely basis are

      responsible for the payment of liquidated damages equal to fifteen percent (15%) of the

      amount unpaid, plus interest at a rate of ten percent (10%) per annum, and any reasonable

      attorneys’ fees and costs of maintaining suit, as well as any auditor fees incurred.

16.   GLOBAL CONCRETE failed to submit payment of contributions and union dues for the

      months of November 2019 and December 2019 in the aggregate amount of $27,105.11.




                                            Page 4 of 8
       Case: 1:20-cv-04213 Document #: 1 Filed: 07/16/20 Page 5 of 8 PageID #:5



17.   As a result of GLOBAL CONCRETE ’s failure to remit timely payment for contributions and

      union dues for the months of November 2019 and December 2019, GLOBAL CONCRETE

      owes the TRUST FUNDS liquidated damages in the aggregate amount of $4,065.77.

18.   GLOBAL CONCRETE has a continuing obligation to remit monthly contribution reports,

      contributions and wage deductions on a monthly basis to Plaintiffs, and to comply with the

      terms of the CBA, Memorandum of Agreement, and Trust Agreements.

19.   Plaintiffs have been required to employ the undersigned counsel to collect the monies that are

      due and owing from GLOBAL CONCRETE.

20.   Plaintiffs have complied with all conditions precedent in bringing this suit.

21.   GLOBAL CONCRETE is obligated to pay the reasonable attorneys’ fees and court costs

      incurred by the Plaintiffs pursuant to the CBA, Memorandum of Agreement, Trust

      Agreements, and 29 U.S.C. § 1132(g)(2)(D).



WHEREFORE, Plaintiffs respectfully request:

A.    That Judgment be entered in favor of Plaintiffs and against Defendant GLOBAL CONCRETE

      in the amount of $27,105.11 for the unpaid contributions and union dues for the months of

      November 2019 and December 2019;

B.    That Judgment be entered in favor of Plaintiffs and against Defendant GLOBAL CONCRETE

      in the amount of $4,065.77 for liquidated damages resulting from unpaid contributions and

      union dues for the months of November 2019 and December 2019;

C.    That Judgment be entered in favor of Plaintiffs and against Defendant GLOBAL CONCRETE

      for any and all other contributions and union dues, liquidated damages, and interest found to

      be due and owing in addition to those referenced in Paragraphs A and B above;




                                            Page 5 of 8
      Case: 1:20-cv-04213 Document #: 1 Filed: 07/16/20 Page 6 of 8 PageID #:6



D.    That Defendant GLOBAL CONCRETE be ordered to pay the reasonable attorneys’ fees and

      costs incurred by the Plaintiffs pursuant to the CBA, Memorandum of Agreement, Trust

      Agreements, and 29 U.S.C. § 1132(g)(2)(D); and

E.    That Plaintiffs have such other and further relief as the Court may deem just and equitable all

      at the Defendant GLOBAL CONCRETE ’s cost pursuant to 29 U.S.C. § 1132(g)(2)(E).


                                      COUNT II
                     BREACH OF FIDUCIARY DUTY – CARMEN GRATACE

22.   Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-21 of this

      Complaint with the same force and effect as if fully set forth herein.

23.   Pursuant to the CBA, Defendant GLOBAL CONCRETE is required to deduct $5.00 from its

      bargaining-unit employees’ wages for each hour worked and remit it to the SAVINGS FUND.

      (Exhibit 2).

24.   Section 2510.3-102(a)(1) of the Department of Labor’s Regulations defines a plan asset as

      “amounts that a participant has withheld from his wages by an employer, for contribution or

      repayment of a participant loan to the plan, as of the earliest date on which such contributions

      or repayments can reasonably be segregated from the employer’s general assets.” (29 C.F.R.

      § 2510.3-102(a)(1)).

25.   Section 3 of ERISA provides that “a person is a fiduciary with respect to a plan to the extent

      he exercises any discretionary authority or discretionary control respecting management of

      such plan or exercises any authority or control respecting management or disposition of plan

      assets . . .” 29 U.S.C. § 1002(21)(A)).

26.   Section 404(a)(1) of ERISA requires that a fiduciary act “for the exclusive purpose of

      providing benefits to the participants and beneficiaries” and act “with the care, skill, prudence

      and diligence under the circumstances then prevailing that a prudent man acting in a like


                                            Page 6 of 8
      Case: 1:20-cv-04213 Document #: 1 Filed: 07/16/20 Page 7 of 8 PageID #:7



      capacity and familiar with such matters would use in the conduct of an enterprise of a like

      character and with like aims.” (29 U.S.C. § 1104(a)(1)).

27.   GRATACE, in his capacity as a President of GLOBAL CONCRETE, withheld $5.00 from

      his bargaining unit employees’ paychecks for the months of November 2019 and December

      2019 in the aggregate amount of $3,067.50.

28.   The withheld SAVINGS FUND deductions became plan assets on the day they became due

      and owing to Plaintiffs, the 15th day of the calendar month following the calendar month

      during which the work was performed. (Exhibit 2).

29.   Consequently, GRATACE became a plan fiduciary when he failed to remit timely payment

      of the SAVINGS FUND deductions, as he exercised discretionary authority and control over

      plan assets.

30.   As a result of his failure to remit timely payment of the SAVINGS FUND deductions,

      GRATACE breached his fiduciary duty to the SAVINGS FUND, as he failed to act for the

      exclusive purpose of providing benefits to the participants when he failed to remit timely

      payment of the SAVINGS FUND deductions.

31.   GRATACE also failed to act with the requisite care, skill, prudence and diligence imposed

      upon him by ERISA when he failed to remit timely payment of the SAVINGS FUND

      deductions to the SAVINGS FUND.

32.   Plaintiffs have been required to employ the undersigned attorneys to collect the monies that

      are due and owing from GRATACE.

33.   Plaintiffs have complied with all conditions precedent in bringing this suit.

34.   GRATACE is obligated to pay the reasonable attorneys’ fees and court costs incurred by the

      Plaintiffs pursuant to the Collective Bargaining Agreement, Trust Agreements and 29 U.S.C.

      § 1132(g).


                                            Page 7 of 8
       Case: 1:20-cv-04213 Document #: 1 Filed: 07/16/20 Page 8 of 8 PageID #:8



WHEREFORE, Plaintiffs respectfully request:

A.    That Judgment be entered in favor of the SAVINGS FUND and against Defendant

      GRATACE in the aggregate amount of $3,067.50 for the unpaid SAVINGS FUND deductions

      for the months of November 2019 and December 2019;

B.    That Judgment be entered in favor of the SAVINGS FUND and against Defendant

      GRATACE in an unknown amount for liquidated damages and interest calculated at a rate of

      ten percent (10%) per annum from the due date through the date of a Judgment;

C.    That Judgment be entered in favor of Plaintiffs and against Defendant GRATACE for all

      unpaid SAVINGS FUND deductions, along with the resulting liquidated damages and

      interest, that are found to be due and owing in addition to the amounts referenced in paragraphs

      A and B above;

D.    That Defendant GRATACE be ordered to pay reasonable attorneys’ fees and costs incurred

      by the Plaintiffs pursuant to the Collective Bargaining Agreement, Trust Agreements and 29

      U.S.C. §1132(g); and

E.    That Plaintiffs have such other relief and further relief as the Court may deem just and

      equitable all at Defendant GRATACE’s cost, pursuant to 29 U.S.C. § 1132(g)(2)(E).




                                                    Respectfully Submitted,
                                                    PENSION FUND OF CEMENT MASONS’
                                                    UNION LOCAL UNION NO. 502 et al.
                                                    /s/ Lucas J. Habeeb - 6329755
                                                    One of Plaintiffs’ Attorneys
                                                    Johnson & Krol, LLC
                                                    311 S. Wacker Dr., Suite 1050
                                                    Chicago, IL 60606
                                                    (312) 757-5472
                                                    habeeb@johnsonkrol.com



                                            Page 8 of 8
